Title: John Adams to Abigail Adams, 27 February 1779
From: Adams, John
To: Adams, Abigail




Feb. 27. 1779


The Weather continuing fine, I went to Saint Denis a little Village about Eight Miles from this Place, where are the Tombs of all the Kings and Queens. The statues of all lie in state in Marble.
The Church which is called the Royal Church of Saint Denis is magnificent, and there is an Appartment in a Chamber where the Crowns and many other Curiosities are preserved.
It is curious to see such a Collection of Gold, Ivory and precious stones, as there is every Species I suppose that is mentioned in the Revelations. The Diamonds and Rubies glitter.—But I confess I have so much of the savage sachem in me, that these Things make no great Impression upon me.
There are several little Crucifixes here, which the Ecclesiastic, who showed them told Us, were made of Bits of the true Cross.—This may be for any Thing that I know.
In my Return, I took a Circuit round by Mont Martre and dined at Home, with the Dr. who has a fit of the Gout but is getting better.
The situation in which my Masters have left me, puzzles me very much. They have said nothing to me, but one sett of Gentlemen write that I am to go to Spain, another to Holland, a third to Vienna. But upon the whole I believe they dont intend to send me to either, but leave me, to stay here in a ridiculous situation or return home, if I can get there.

I shall return, unless I should receive before the Time arrives for the Vessell to sail, orders which I can execute with Honour, and a Prospect of rendering some service to the public. But of these two last Points I will judge for myself.
